DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 25-26 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Aso US Patent Application Publication 2018/0106456.
Regarding claim 25 Aso disclose an electronic device (title e.g. figure 1 tail lamp 10) comprising: a light source configured to emit light (abstract “a light source that emits light” e.g. light source 16); a waveguide (abstract “light-guiding component” e.g. light-guiding component 18) having a first substrate (e.g. second block portion 24) with opposing first and second surfaces (e.g. surfaces 24A & 24B) and having a second substrate (e.g. third block portion 26) with opposing third and fourth surfaces (e.g. surfaces 26B & 26A); an optical coupler configured to couple the light emitted by the light source into the waveguide (paragraph [0033] “light 32 is guided into the first block portion 22, which forms a portion of the light-guiding component main body 20 of the light-guiding component 18, via the light incident surface 22A of this first block portion 22” e.g. light incident surface 22A); a first beam splitter on the second surface (e.g. combination of surface 24B and air layer 30 splits light 32 based on its angle of incidence, see figure 1) and extending parallel to the first surface (see figure 1); and a second beam splitter on the third surface (e.g. combination of surface 26B and air layer 30 splits light 32 based on its angle of incidence, see figure 1) and extending parallel to the second surface (see figure 1), wherein the second beam splitter at least partially overlaps the first beam splitter (see figure 1, overlap in the LH direction).
Regarding claim 26 Aso disclose an electronic device (title e.g. figure 1 tail lamp 10) comprising: a light source configured to emit light (abstract e.g. 16); a waveguide (abstract e.g. 18) having first substrate (e.g. 24) with a first surface (e.g. 24A or 24B), a second substrate (e.g. 26), and a third substrate (e.g. fourth block portion 28) with a second surface parallel (e.g. surface 28A or 28B) to the first surface (see figure 1), the second substrate being interposed between the first and third substrates (see figure 1); an optical coupler configured to couple the light emitted by the light source into the waveguide (paragraph [0033] e.g. 22A); a first beam splitter (e.g. combination of 24B & 30) that contacts the first and second substrates and that extends parallel to the first surface (see figure 1); and a second beam splitter (e.g. combination of 26B & 30) that contacts the second and third substrates and that extends parallel to the second surface (see figure 1), wherein the second beam splitter at least partially overlaps the first beam splitter (see figure 1, overlap in the LH direction).

Claim 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levola US Patent Application Publication 2004/0062502, of record.
Regarding claim 25 Levola disclose an electronic device (title e.g. figure 5 virtual display system 130) comprising: a light source (e.g. microdisplay 921) configured to emit light (axiomatic); a waveguide (e.g. figure 3c exit pupil extender, i.e. EPE 10) having a first substrate (e.g. layer 50) with opposing first and second surfaces (e.g. surface 52 & surface adjacent to thin film 40) and having a second substrate (e.g. layer 34) with opposing third and fourth surfaces (e.g. surfaces adjacent to thin films 40 & 42); an optical coupler (e.g. first diffractive element H1) configured to couple the light emitted by the light source into the waveguide (paragraph [0020] “light coupling structure (H1) positioned relative to the light-guiding member for coupling light waves (70) into the light-guiding member,” see figure 3c); a first beam splitter (e.g. 40) on the second surface and extending parallel to the first surface (see figure 3c); and a second beam splitter (e.g. 42) on the third surface and extending parallel to the second surface (see figure 3c), wherein the second beam splitter at least partially overlaps the first beam splitter (see figure 3c). 
Regarding claim 26 Levola disclose an electronic device (title e.g. figure 5 virtual display system 130) comprising: a light source (e.g. microdisplay 92) configured to emit light  (axiomatic); a waveguide (e.g. figure 3c EPE 10) having first substrate (e.g. 50) with a first surface (e.g. 52), a second substrate (e.g. 34), and a third substrate (e.g. layer 36) with a second surface (e.g. surface 32) parallel to the first surface (see figure 3c), the second substrate being interposed between the first and third substrates (see figure 3c); an optical coupler (e.g. H1) configured to couple the light emitted by the light source into the waveguide (paragraph [0020] see figure 3c); a first beam splitter (e.g. 40) that contacts the first and second substrates and that extends parallel to the first surface (see figure 3c); and a second beam splitter (e.g. 42) that contacts the second and third substrates and that extends parallel to the second surface (see figure 3c), wherein the second beam splitter at least partially overlaps the first beam splitter (see figure 3c).

Claim 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al. US Patent Application Publication 2013/0250430, of record.
Regarding claim 25 Robbins disclose an electronic device (abstract e.g. figure 3 near-eye display system 14) comprising: a light source (e.g. combination of illuminator 24 & image former 26) configured to emit light (paragraph [0022]); a waveguide (e.g. waveguide 32) having a first substrate (e.g. transparent section 40B) with opposing first and second surfaces (e.g. surfaces adjacent to beamsplitters 42A & 42B) and having a second substrate (e.g. transparent section 40C) with opposing third and fourth surfaces (e.g. surfaces adjacent to beamsplitters 42B & 42C); an optical coupler (e.g. collimating lens 44) configured to couple the light emitted by the light source into the waveguide (paragraph [0028] “44 arranged to receive divergent light from image former 26, to collimate the light received, and to direct the collimated light into entry pupil 46 of waveguide 32” see figure 3); a first beam splitter (e.g. 42B) on the second surface and extending parallel to the first surface (see figure 3); and a second beam splitter (e.g. 42C) on the third surface and extending parallel to the second surface (see figure 3), wherein the second beam splitter at least partially overlaps the first beam splitter (see figure 3).
Regarding claim 26 Robbins disclose an electronic device (abstract e.g. figure 3 near-eye display system 14) comprising: a light source (e.g. combination of 24 & 26) configured to emit light (paragraph [0022]); a waveguide (e.g. 32) having first substrate (e.g. 40B) with a first surface (e.g. surfaces adjacent to 42A), a second substrate (e.g. 40C), and a third substrate (e.g. transparent section 40D) with a second surface parallel to the first surface (e.g. surfaces adjacent to 42D), the second substrate being interposed between the first and third substrates (see figure 3); an optical coupler (e.g. 44) configured to couple the light emitted by the light source into the waveguide (paragraph [0028] see figure 3); a first beam splitter (e.g. 42B) that contacts the first and second substrates and that extends parallel to the first surface (see figure 3); and a second beam splitter (e.g. 42C) that contacts the second and third substrates and that extends parallel to the second surface (see figure 3), wherein the second beam splitter at least partially overlaps the first beam splitter (see figure 3).

Allowable Subject Matter
Claims 1-15 and 22-23 are allowed.
The examiner’s statement of reasons for allowability of this application included in the Notice of Allowance mailed May 6, 2022, remain unchanged. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                          August 22, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As previously noted, there is a drafting error between written description in paragraph [0062] and figure 5 in the reference numbers.  It is clear that paragraph [0062] “microdisplay or image source 132” and “optical engine 134” are referencing the elements numbered 92 and 90, respectively, in figure 5.  For clarity the examiner will use the reference numbers seen in figure 5.